PROVOSTY, J.
Motion is made to dismiss the appeal in this case on the ground that the husband of the plaintiff, who joined her in her petition for the purpose of authorizing her to bring the suit and for aiding her in it, has not been cited to answer the appeal. The suit is in damages for personal injuries to the plaintiff, and the damages are alleged to be her separate property, and the judgment appealed from awards them to her without naming the husband. In Wells v. Scott, 10 La. 399, Lanoue v. Reed, 7 La. 112, and Lawrence v. Burris, 12 La. Ann. 843, the court held that citation of the husband in such a case was necessary. In Deblanc v. Levasseur, 26 La. Ann. 541, and Thezan v. Thezan, 28 La. Ann. 442, the *839court held the contrary. We adhere to this later jurisprudence.
Motion overruled.